MARTIN, J.
Offense, the delivery of intoxicating liquors; penalty, two years.
The state’s attorney has filed motion to dismiss the appeal in the above styled and numbered cause, and accompanying said motion by the affidavit of the sheriff of Williamson county, which affidavit is in proper form and shows that appellant escaped from the custody of the sheriff in June, 1928, and was still at large on the 17th day of September, 1928, which is the date of the affidavit. ♦
The motion is granted and appeal dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.